Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
1.	Claims 1-20 are allowable. The restriction requirement between Species 1, 2, 3 and 4, as set forth in the Office action mailed on 03/09/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3, 10-13, 17 and 19-20 previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter


2.	Claims 1-20 are allowed.
3. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of “a plurality of bit line structures extending in the first direction within the resistance change structure and spaced apart from each other in the second direction, wherein the plurality of bit line structures are disposed to be spaced apart from the channel layer with respect to the third direction" (claim 1); or “a resistance change structure disposed between the pair of gate electrode structures on the substrate and disposed to contact the pair of channel layers; and  a plurality of bit line structures extending in the first direction within the resistance change structure and spaced apart from each other in the second direction" (claim 14) as instantly claimed and in combination with the remaining elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
4. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US 2020/0075625– discloses a semiconductor memory device according to one embodiment of the present invention includes: a first conductive layer extending in a first direction; a second conductive layer extending in the first direction, the first conductive layer and the second conductive layer being arranged in a second direction intersecting the first direction; a first insulating layer extending in the first direction, and provided between the first conductive layer and the second conductive layer; a first semiconductor layer opposed to the first conductive layer and the first insulating layer, and extending in a third direction intersecting the first direction and the second direction; a second semiconductor layer opposed to the second conductive layer and the first insulating layer, extending in the third direction, and having a different position in the second direction from the first semiconductor layer; and a first gate insulating film provided between the first conductive layer and the first semiconductor layer and between the first insulating layer and the first semiconductor layer, and contacting the first insulating layer and an outer peripheral surface of the first semiconductor layer.
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818